UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 16, 2014 Entergy Texas, Inc. (Exact name of registrant as specified in its charter) Texas 1-34360 61-1435798 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 350 Pine Street, Beaumont, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (409) 981-2000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On May 13, 2014, Entergy Texas, Inc. (the “Company”) entered into an Underwriting Agreement for the sale of $135,000,000 aggregate principal amount of its First Mortgage Bonds, 5.625% Series due June 1, 2064 (the “Bonds”).The sale of the Bonds closed on May 16, 2014.The Bonds were registered under the Securities Act of 1933, as amended, by means of the Company’s automatic shelf Registration Statement on Form S-3 (File No. 333-190911-04), which became effective upon filing on August 30, 2013. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Officer’s Certificate establishing the terms of the Bonds. Opinion of Morgan, Lewis & Bockius LLP with respect to the Bonds. Opinion of Duggins Wren Mann & Romero, LLP , with respect to the Bonds. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Entergy Texas, Inc. (Registrant) Date May 16, 2014 /s/ Steven C. McNeal Steven C. McNeal Vice President and Treasurer
